PER CURIAM
The state concedes that the trial court erred in dismissing petitioner’s petition for post-conviction relief on the ground that it was barred by ORS 138.510(2), as amended by Or Laws 1989, ch 1053, § 18. The convictions that petitioner challenges became final before the effective date of the 1989 amendment. The amendment does not apply to a petition challenging a conviction that became final before the effective date of the amendment. Boone v. Wright, 314 Or 135, 836 P2d 727 (1992).
Reversed and remanded.